RENDERED: SEPTEMBER 24, 2021; 10:00 A.M.
                     NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2021-CA-0803-WC

CALLOS RESOURCE, LLC                                             APPELLANT


                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. WC-17-57801


GREG FARIS; HONORABLE
CHRISTINA D. HAJJAR,
ADMINISTRATIVE
LAW JUDGE; AND WORKERS’
COMPENSATION BOARD                                                APPELLEES


                                  OPINION
                                 AFFIRMING

                                ** ** ** ** **

BEFORE: COMBS, GOODWINE, AND LAMBERT, JUDGES.

COMBS, JUDGE: This is a case involving workers’ compensation. Appellant,

Callos Resource, LLC (Callos), the defendant-employer below, appeals from an

opinion of the Workers’ Compensation Board affirming an award by the
Administrative Law Judge (ALJ) of permanent total occupational disability

benefits. Finding no error after our review, we affirm.

             On October 26, 2017, Appellee, Greg Faris (Faris), a carpenter, was

injured when he fell from a ladder. He was 67 years of age on the injury date, and

he was employed by Callos, a staffing agency, on assignment to 1st Call Disaster

Services.

             At the January 7, 2021, hearing, Faris testified that he was on a roof at

work. The ladder came out from under him. He fell about ten feet and flipped

over. Faris was taken by ambulance to a helicopter and was then transported to the

University of Cincinnati Hospital. Faris was discharged after two nights in the

hospital, with diagnoses of a small right-sided pneumothorax and right rib

fractures. Faris was sent home after his release. Asked what he did most of the

time when he got home, Faris testified that “I couldn’t move. . . . I was sitting in a

recliner chair.”

             Faris saw his primary care physician, Dr. Ria Santos, in a follow-up

visit. Dr. Santos’s records reflect that she saw Faris on November 27, 2017,

referred him to physical therapy (PT), and stated that he was unable to return to

work without restrictions at this time. Faris returned on December 14, 2017. On

that date, he had complaints of dizziness that usually occurred when arising from

bed or standing up. On January 18, 2018, Dr. Santos noted that Faris had


                                         -2-
developed tachycardia and lightheadedness during a functional capacity evaluation

(FCE) and was sent to the emergency room. Dr. Santos’s assessment included

benign paroxysmal positional vertigo, unspecified laterality; sinus tachycardia; and

dyspnea on exertion (DOE). Dr. Santos advised that “DOE and tachycardia on

exertion is related to deconditioning. He has been sedentary for at least 3 months.”

Dr. Santos recommended conditioning exercises prior to FCE. On February 15,

2018, Dr. Santos’s progress note reflects that: “Off work since Oct 26, 2017 after

work injury; started PT then. Work conditioning PT completed. FCE -- He is at

maximal medical improvement and he is not able to return to his previous job.”

                 Dr. Santos also prepared a Form 107 report dated May 28, 2019.1 Her

diagnoses included right 2nd, 3rd, 4th, 5th, 6th, and 9th rib fractures, right

pneumothorax, and vertigo (benign positional). Dr. Santos did not calculate an

impairment rating under the American Medical Association (AMA) Guides to the

Evaluation of Permanent Impairment (the Guides), stating that she is not familiar

with the Guides. She indicated that Faris did not have an active impairment prior

to the injury. Dr. Santos opined that Faris reached maximum medical

improvement in February 2018, that he does not retain the physical capacity to

return to the type of work performed at the time of the injury, and that “all”

restrictions should be placed upon Faris’s work activities as a result of the injury.


1
    Faris filed Dr. Santos’s Form 107 report as an attachment to the Form 101.

                                                 -3-
             Both parties obtained independent medical examinations (IMEs).

Faris filed the Form 107 report of Dr. Lester Duplechan, who assigned 30% for

ear, nose, and throat/vestibular impairment, under Chapter 11, Table 11-4, page

253 of the 5th Edition AMA Guides.

             Callos filed the November 2, 2020, IME report of Dr. Ellen Ballard.

Dr. Ballard’s work-related diagnosis is multiple rib fractures. She assigned an

impairment rating under the 5th Edition AMA Guides because of the rib fractures.

“This would be 5% (DRE Category II, Table 15-4, page 389). All of that would be

due to the work injury.” Dr. Ballard does not believe that Faris could perform the

job he performed at the time of the injury; however, she attributed that inability to

Faris’s other medical problems. According to Dr. Ballard’s report, Faris “had

previously suffered from diabetes, peripheral neuropathy, Crohn’s disease.” Dr.

Ballard noted that Faris had recently begun treatment for tongue cancer and had

undergone a radical neck dissection in August of 2020.

             On March 5, 2021, the ALJ rendered an opinion, award, and order.

The ALJ found that Faris’s initial vertigo was related to his fall -- but that his

initial symptoms resolved with therapy and there was not sufficient evidence that

Faris’s ongoing dizziness was due to the injury. Relying upon the 5% impairment

rating that Dr. Ballard assigned for the rib fractures, the ALJ concluded that Faris




                                          -4-
was permanently and totally disabled. The ALJ was persuaded by Dr. Santos’s

opinion that Faris was unable to work and explained as follows:

                     In her [Form 107] report, Dr. Santos stated “all”
              restrictions on work activities, as [Faris] was still
              symptomatic. . . . Dr. Santos may not have been aware
              that [Faris] actually did return to work from March 2018
              through November 2018. However, given that Faris was
              not successful in his attempt to return to work (a fact
              acknowledged by Defendant), this ALJ believes Dr.
              Santos’ opinion about his inability to work due to the
              injury is still valid.

ALJ Opinion, pp. 13-14 (emphasis added). The ALJ explained that she did not

believe Dr. Ballard’s opinion attributing Faris’s inability to work to his other non-

work-related medical conditions:

                     The ALJ considered Dr. Ballard’s report, in which
               she attributed [Faris’s] inability to work due to all of his
               other non-work related conditions. However, this ALJ
               finds that Dr. Ballard did not address the FCE
               indicating [Faris] was deconditioned from being
               sedentary after the injury. Thus, here [sic] report is
               not credible.

Id. at 14 (emphasis added). The ALJ found “it significant that prior to the injury,

[Faris] was hired as a full time employee for Callos, after being an independent

contractor, because of the good quality of his work, but was terminated after the

injury due to his poor workmanship.” Id. at 15.2


2
 Greg Day, operations manager for 1st Call Disaster Services, testified by deposition that Faris
was originally brought in on an independent contractor basis. Callos hired Faris as an employee
because of the quality of his work. On the injury date, Faris’s job title was “reconstruction

                                              -5-
              The ALJ further explained as follows:

                     This ALJ acknowledges Faris has multiple other
              medical problems that contribute to his inability to
              perform the work he was performing at the time of the
              injury[.] . . . However, this ALJ has based her decision
              that he cannot return to work solely on [Faris’s]
              deconditioning due to the injury. Dr. Santos made this
              determination after he underwent work hardening
              physical therapy in an attempt to improve his condition
              so he could return to work. She further assessed
              maximum medical improvement at this time, suggesting
              that further therapy or conditioning would not improve
              his ability to work. Faris himself also testified that it was
              difficult to keep up, and even the employer
              acknowledged he was unable to perform the work as he
              used to do and fired him for it. Thus, this ALJ finds Faris
              does not have the physical capacity to return to the work
              he performed at the time of his injury due to his work
              injury.

              ...

                     Permanent total disability is defined in KRS
              [Kentucky Revised Statute] 342.0011(11)(c) as the
              condition of an employee who, due to an injury, has a
              permanent disability rating and who has a complete and
              permanent inability to perform any type of work as a
              result of an injury. Work is defined as meaning
              providing service to another in return for remuneration
              on a regular and sustained basis in a competitive
              economy. KRS 342.0011(34). In City of Ashland v.
              Stumbo, 461 S.W.3d 392 (Ky. 2015) the Kentucky
              Supreme Court laid out a five-step analysis which the
              ALJ must utilize in determining entitlement to permanent


technician,” which involved performing various projects -- drywall, framing, painting, trim work
-- general construction. After Faris returned to work following the subject injury, he was
employed by 1st Call Disaster Service doing the same thing as before. Day terminated Faris due
to a “severe decline in workmanship[.]”

                                              -6-
             total disability. Initially, the ALJ must determine if the
             claimant suffered a work related injury. Next, the ALJ
             must determine what, if any, impairment rating the
             claimant has. Third, the ALJ must determine what
             permanent disability rating the claimant has. Then the
             ALJ must make a determination that the claimant is
             unable to perform any type of work. (In making this
             determination the ALJ must state with some specificity
             the factors which were utilized in making the conclusion
             the claimant is permanently and totally disabled).
             Finally, the ALJ must determine that the total disability is
             the result of the work injury.

                    [Faris] has a 5% impairment rating and a 3.25%
             disability rating. Although he has a low impairment
             rating, this ALJ finds that the significant time he was
             sedentary after the injury has caused him to be
             deconditioned to the point he is unable to return to any
             work, including his prior work as a carpenter. His only
             prior work has been working in construction as a
             carpenter. Due to his age of 70, his lack of education
             beyond high school, and his only work experience was
             working as a carpenter, this ALJ finds it is very
             unlikely he could be retrained or return to any work
             of [sic] which he has prior experience. He also had an
             unsuccessful return to work attempt, which resulted
             in his termination because of his inability to perform
             his work as a carpenter. Thus, Faris is permanently
             and totally disabled. This ALJ specifically only
             considered his deconditioning (and not his other medical
             conditions), in concluding he is permanently totally
             disabled.

             Callos filed a petition for reconsideration. With respect to the ALJ’s

determination that Faris is permanently and totally disabled, Callos argued that

there was no evidence Faris was permanently deconditioned and that no medical

provider had assigned a rating due to deconditioning. By order rendered March 30,

                                         -7-
2021, the ALJ denied Callos’s petition, denying it as an impermissible re-argument

of the merits; she further elaborated as follows:

              To the extent it is necessary to address whether Plaintiff’s
              deconditioning was permanent or temporary, this ALJ
              relied on Dr. Santos’ opinion that he was at maximum
              medical improvement when she determined he could not
              return to his job. This suggests she did not expect his
              condition to improve further to allow him to return to
              work. Additionally, this ALJ finds it relevant that Faris
              attempted to return to work, but was eventually fired for
              being unable to adequately perform his job duties. This
              ALJ finds that his condition is permanent.

              Callos appealed to the Board, which affirmed by opinion rendered on

June 18, 2021. The Board found no merit in Callos’s argument that the ALJ erred

in finding that Faris was permanently and totally disabled due to his work injuries.

The Board noted that Faris was unsuccessful in his attempt to return to work in

March 2018; that he was terminated because his work was unsatisfactory; that Dr.

Ballard’s report established that Faris does not have the capacity to return to his

previous work; and that “[t]here is no evidence of record establishing that Faris

retained the ability to return to his pre-injury work.” The Board concluded that the

ALJ had performed the appropriate analysis pursuant to City of Ashland v. Stumbo,

supra,3 and Ira A. Watson Department Store v. Hamilton, 34 S.W.3d 48, 51 (Ky.


3
  The five-step analysis in City of Ashland requires that the ALJ determine: (1) whether the
claimant had a work-related injury; (2) the claimant’s impairment rating; (3) the claimant’s
permanent disability rating; (4) whether the claimant is unable to perform any type of work; and
(5) whether the claimant’s total disability is a result of the work-related injury.

                                              -8-
2000), in finding that Faris is permanently totally disabled. Callos then filed this

appeal.

               Where, as here, the party with the burden of proof on an issue

succeeds before the ALJ and the adverse party appeals, the question on appeal is

whether the ALJ’s decision is supported by substantial evidence. Wolf Creek

Collieries v. Crum, 673 S.W.2d 735 (Ky. App. 1984). As our Supreme Court

reiterated in Tryon Trucking, Inc. v. Medlin, 586 S.W.3d 233 (Ky. 2019):

               The well-established standard of review for the appellate
               courts of a workers’ compensation decision “is to correct
               the [Workers’ Compensation] Board only where the
               Court perceives the Board has overlooked or
               misconstrued controlling statutes or precedent, or
               committed an error in assessing the evidence so flagrant
               as to cause gross injustice.”

Id. at 237-38 (quoting Western Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687-88

(Ky. 1992)).

               Callos submits that “[w]hile the ALJ correctly pointed out that Faris

was noted to be deconditioned in February, 2018 . . . there is no subsequent report

or opinion from any medical professional stating that Faris was, or permanently

remained, in a deconditioned state as a result of the work injury.” Callos argues

that consequently it was error for the ALJ to determine that Faris is permanently

and totally disabled.




                                          -9-
             We cannot agree. In her May 28, 2019, Form 107 report, Dr. Santos

opined that Faris does not retain the physical capacity to return to the type of work

performed at the time of the injury and that “all” restrictions should be placed on

his work activities as a result of the injury. As set forth above, the ALJ explained

in scrupulous detail why she believed that Dr. Santos’s opinion was valid regarding

Faris’s inability to work. As fact-finder, the ALJ “had the right to believe part of

the evidence and disbelieve other parts of the evidence whether it came from the

same witness or the same adversary party’s total proof.” Caudill v. Maloney’s

Discount Stores, 560 S.W.2d 15, 16 (Ky. 1977).

             Dr. Santos’s opinion provides a substantial evidentiary foundation to

support the ALJ’s award of permanent total disability benefits. We agree with the

Board that the ALJ performed the appropriate analysis in concluding that Faris is

permanently and totally disabled.

             Accordingly, we affirm.

             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE GREG
                                           FARIS:
Aaron D. Reedy
Lexington, Kentucky                        Thomas L. Rouse
                                           Fort Mitchell, Kentucky




                                         -10-